                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


SARA ELYAS,

       Plaintiff,
                                                    Case No. 1:19-cv-942
v.
                                                    HONORABLE PAUL L. MALONEY
MAHA GEBRIL,

       Defendant.
____________________________/


                                        JUDGMENT

      In accordance with the Order entered on this date:

      IT IS HEREBY ORDERED that Judgment is entered.



Dated: December 9, 2019                                    /s/ Paul L. Maloney
                                                           Paul L. Maloney
                                                           United States District Judge
